Case: 2:21-cr-00079-EAS Doc #: 19 Filed: 05/05/21 Page: 1 of 2 PAGEID #: 60

FILES
PICHARD W NASTL
IN THE UNITED STATES DISTRICT COURT CLERK OF C87
FOR THE SOUTHERN DISTRICT OF OHIO 2027 MAY -5 PM &: a

EASTERN DIVISION
U.S, BISTRISE SCURT
CST. GHIO

SUUTHER i 0
: CASE nv: Op Gy . COLUMBUS
v. , JUDGE Ramon,

DANIEL P, HEINTZ
18 U.S.C. §§ 2252(a)(2) & (b)(1)
18 U.S.C. §§ 2253(a)(1) & (3)

UNITED STATES OF AMERICA :

INFORMATION

THE UNITED STATES ATTORNEY CHARGES:

COUNT ONE
(Receipt of Child Pornography)

Between in or about August 2020 and December 2020, in the Southern District of Ohio,
the defendant, DANIEL P. HEINTZ, did knowingly receive one or more visual depictions using
any means or facility of interstate or foreign commerce, including a cellular phone and the
internet, the production of such visual depictions having involved the use of a minor engaged in
sexually explicit conduct, as defined in 18 U.S.C. § 2256(2)(A), and such depictions being of
such conduct, to wit: digital image and video files depicting prepubescent and pubescent minor
male and female children engaged in sexual activities including oral to genital, genital to genital
and anal to genital sexual intercourse as well as vaginal and anal masturbation, and the lascivious
display of the genitalia.

In violation of 18 U.S.C. §§ 2252(a)(2}¢a) and (be)(1).
Case: 2:21-cr-00079-EAS Doc #: 19 Filed: 05/05/21 Page: 2 of 2 PAGEID #: 61

FORFEITURE COUNT A

The allegations of Count One of this Information are hereby incorporated by reference as
part of this Count as if fully rewritten herein for purposes of alleging forfeitures to the United
States of America pursuant to the provisions of 18 U.S.C. § 2253.

As a result of the offense alleged in Count One of this Information, and upon conviction
thereof, the defendant, DANIEL P. HEINTZ, shall forfeit to the United States:

(a) all matter containing said visual depictions or child pornography and child erotica,
transported, mailed, shipped and possessed in violation thereof: and,

(b) all property used and intended to be used to commit and to promote the commission
of the aforementioned violations, including the following:

1, One Apple iPhone 12 Pro (A2341), serial number DNPDJM310D87 with a
IMEI number of 3566821 12032557; and

2. One Apple iPad, serial number F9FNX1CKFCM6; and

3 One Apple MacBook Pro, serial number CO2R2C3WFVHS.

In violation of 18 U.S.C. §§ 2253(a)(1) and (3).

VIPAL J. PATEL
Acting United States Attorney

~
HE 29163
EMILY CZERNIEJEWSKI (IL 6308829)
Assistant United States Attorney
303 Marconi Boulevard, Suite 200
Columbus, OH 43215
Phone No.: (614) 469-5715
Fax No.: (614) 469-5653
Email: Heather.Hill@usdoj.gov
Email: Emily.Czerniejewski@usdoj.gov

 
